    Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF NEW YORK


NICHOLAS M.,

                           Plaintiff,
             v.                                       Civil Action No.
                                                      3:19-CV-0276 (DEP)

ANDREW M. SAUL, Commissioner of Social
Security, 1

                           Defendant.


APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW OFFICE                      PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, NY 13761-0089

FOR DEFENDANT

HON. GRANT C. JAQUITH                           RONALD MAKAWA, ESQ.
United States Attorney for the                  Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

1      Plaintiff=s complaint named Nancy A. Berryhill, in her capacity as the Acting
Commissioner of Social Security, as the defendant. On June 4, 2019, Andrew Saul
took office as Social Security Commissioner. He has therefore been substituted as the
named defendant in this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil
Procedure, and no further action is required in order to effectuate this change. See 42
U.S.C. ' 405(g).
    Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 2 of 17




DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

       Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are cross-

motions for judgment on the pleadings. 2 Oral argument was conducted in

connection with those motions on April 15, 2020, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

       After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby


2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 3 of 17




      ORDERED, as follows:

      1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      April 21, 2020
            Syracuse, NY




                                       3
Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 4 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------------------------x
Nicholas M.,

                         Plaintiff,
vs.                                          3:19-CV-276

ANDREW M. SAUL, Commissioner
of Social Security,

                         Defendant.
---------------------------------------------------x

                 DECISION - April 15, 2020
      James Hanley Federal Building, Syracuse, New York

                 HONORABLE DAVID E. PEEBLES

          United States Magistrate Judge, Presiding


                  APPEARANCES (by telephone)

For Plaintiff:      LACHMAN, GORTON LAW FIRM
                    Attorneys at Law
                    1500 East Main Street
                    Endicott, NY 13761
                      BY: PETER A. GORTON, ESQ.
For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    J.F.K. Federal Building
                    15 New Sudbury Street
                    Boston, MA 02203
                      BY: RONALD W. MAKAWA, ESQ.




                 Eileen McDonough, RPR, CRR
            Official United States Court Reporter
                        P.O. Box 7367
                   Syracuse, New York 13261
                        (315)234-8546
  Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 5 of 17
          Decision - 4/15/2020 - 3:19-cv-276                       2


           THE COURT:   I have before me a matter that was
commenced by the plaintiff pursuant to 42, United States

Code, Sections 405(g) and 1383(c)(3) challenging a

determination by the Commissioner of Social Security that
plaintiff was not disabled at the relevant times and,

therefore, ineligible for the Title XVI benefits that he

sought.   The background is as follows.
           Plaintiff was born in March of 1990.        He is

currently 30 years old.     He was 25 years of age at the time
of the alleged onset of his disability in February of 2015.

He was approaching age 25, I should say.

           Plaintiff lives in a house with his parents in
Johnson City.   He is not married.      He stands 5-foot-11 in

height and weighs between 288 and 312 pounds, depending on

where you look in the record, at Administrative Transcript
59, 192 and 350.

           Plaintiff has a college degree in geography with a
focus on Environmental and Research Management.         He attended

regular classes throughout his schooling.        Plaintiff has a

driver's license and does drive.      He is right-hand dominant.
           Plaintiff's last work was in February of 2015 in a

position that he left due to his obsessive-compulsive

disorder, or OCD.    He held part-time jobs and summer jobs
while in college, including as a laborer doing dormitory

painting and other similar projects.       He was also a store
  Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 6 of 17
           Decision - 4/15/2020 - 3:19-cv-276                      3


stocker in 2013, and from 2014 to 2015 a customer service
representative at a call center for a utility.         Plaintiff

claims that he cannot work because of his OCD and the amount

of time he spends in a bathroom cleaning himself.         That's at
page 67.

            Physically plaintiff suffers from asthma, which has

been a problem for him since childhood; Hashimoto's disease,
which is an autoimmune deficiency; hypothyroidism; obesity;

hypertension; and back pain.
            Mentally plaintiff suffers from OCD, anxiety, and a

germophobia that he developed in or around 2014.         Some of the

symptoms include sweating, cleaning himself with vinegar,
taking long showers and long time in the bathroom after going

to the bathroom to clean himself.

            His mental condition has resulted in periods of
hospitalization.    He was taken with the help of police to the

emergency room on March 29, 2015 to March 30, 2015, and he
was hospitalized for psychiatric reasons from April 1 to

April 17, 2015.    His GAF score was 20 on admission and 60

upon discharge.    He was also hospitalized July and early
August of 2015 for two weeks, again for psychiatric reasons,

with a GAF score of between 20 and 30.       Several other CPEP

visits as well after that and before that including
December 2014.

            Treating sources include a general practitioner,
  Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 7 of 17
           Decision - 4/15/2020 - 3:19-cv-276                      4


Dr. Rai, who he has treated with between 2014 and 2017;
Dr. Marisa DeSimone, who is an endocrinologist, who sees the

plaintiff every six months and treated plaintiff from 2015 to

2017; and Dr. Surya Toraty, who sees plaintiff every
approximately four weeks from 2016 to 2018.        Plaintiff also

sees a counselor who may work with Dr. Toraty.

            In terms of medications, plaintiff has been
prescribed Anafranil, Geodon, Armour thyroid, Klonopin,

Celexa, Clonazepam, Ziprasidone, Clomipramine, and Invega.
            In terms of activities of daily living, plaintiff

does some cooking, can wash dishes, shop, watch television,

work on the computer.     He does mall walking and walks in
nature.    He reads, dresses, bathes, can take care of his

personal hygiene, spends time with friends, enjoys video

games and listens to music.
            Plaintiff apparently, according to his parents, in

2016 was a daily smoker of marijuana, at page 609.         He
denied, however, smoking at the hearing in this matter at

page 71.    In the past it appears he may have abused

marijuana, that's at page 376, 300 and 314, that may go back
to 2007.

            Procedurally, plaintiff applied for Title XVI

Supplemental Security Income Benefits on September 22, 2015,
alleging an onset date of February 12, 2015.        He claimed

disability based upon Hashimoto's disease, anxiety, fatigue,
  Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 8 of 17
         Decision - 4/15/2020 - 3:19-cv-276                         5


OCD and hypothyroidism.     A hearing was conducted on
February 22, 2018 before Administrative Law Judge Mark

Clayton to address plaintiff's claim for benefits.         ALJ

Clayton issued a decision on May 15, 2018, finding that
plaintiff was not disabled at the relevant times and,

therefore, ineligible for the benefits sought.         The Social

Security Administration Appeals Council denied plaintiff's
request for review of that decision on January 20, 2019,

making it a final determination of the Agency.         This action
was commenced on February 28, 2019.       In his decision ALJ

Clayton applied the familiar five-step test for determining

the issue of disability.
          At step one he determined that plaintiff had not

engaged in substantial gainful activity since September 22,

2015, the date of plaintiff's application for SSI benefits.
          At step two he concluded that plaintiff suffers

from severe impairments that impose more than minimal
limitations on the ability to perform basic work activity,

including asthma, Hashimoto's disease, hypothyroidism,

obesity, anxiety, and obsessive-compulsive disorder, and that
he rejected the suggestion that plaintiff should be also

found to have a severe impairment in the nature of

schizophrenia or psychotic disorder.
          At step three he concluded that plaintiff's

conditions did not meet or medically equal any of the listed
  Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 9 of 17
         Decision - 4/15/2020 - 3:19-cv-276                        6


presumptively disabling conditions, specifically considering
listings 3.03 dealing with asthma; 9.00 dealing with

endocrine disorders.    He considered the claimant's obesity

pursuant to Social Security Ruling 02-1p, and he considered
his mental condition under listing 12.06.

          The Administrative Law Judge then determined that

plaintiff retains the Residual Functional Capacity, or RFC,
to perform light work with limitations that are spelled out

in pages 17 and 18 of the Administrative Transcript.
          Applying that RFC at step four, the Administrative

Law Judge concluded plaintiff is unable to perform his past

relevant work which was characterized as a work order service
clerk and a construction worker II.

          At step five Administrative Law Judge Clayton first

noted that if plaintiff was capable of performing a full
range of light work, the Medical/Vocational Guidelines, and

specifically Grid Rule 202.21, would direct a finding of no
disability.   On the ability to perform light work, he

determined based upon the testimony of the vocational expert

that plaintiff nonetheless is capable of performing work as a
swatch clerk, a packing header, and a blade balancer, and

therefore concluded that plaintiff was not disabled at the

relevant times.
          As you know, my task is limited to determining

whether correct legal principles were applied and the
 Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 10 of 17
         Decision - 4/15/2020 - 3:19-cv-276                        7


resulting determination is supported by substantial evidence.
As the Second Circuit Court of Appeals has noted in Brault

versus Social Security Administration, 683 F.3d 443, this is

an extremely rigid standard, it is a higher standard than
clearly erroneous.    Substantial evidence, of course, is

defined as such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.        Again, this is
an extremely deferential standard.

            In support of his challenge to the Commissioner's
determination, plaintiff contends first that the Commissioner

erred in failing to determine at step two that plaintiff's

psychosis was a severe impairment.      The next contention is
that the Residual Functional Capacity does not adequately

address plaintiff's limitations in the areas of work pace and

attendance and resulted from the improper weighing of medical
opinions.

            The plaintiff urges the Court to find that a closed
period of disability should have been determined if it was in

fact true as the Administrative Law Judge suggested that

there was improvement after 2015 of plaintiff's condition,
and the final argument of course is that the Commissioner did

not carry his burden at step five based on the effect of the

RFC error.
            First with regard to the step two argument, the

governing regulations provide that an impairment or
 Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 11 of 17
           Decision - 4/15/2020 - 3:19-cv-276                       8


combination of impairments is not severe if it does not
significantly limit a claimant's physical and mental ability

to do basic work activities, 20 CFR Section 404.1521.         The

section goes on to define basic work activities to include
the abilities and aptitudes necessary to do most jobs.

            Step two analysis.   Of course, step two is de

minimis.    It's intended only to screen out the truly weakest
of cases.   Dixon versus Shalala, 54 F.3d 1019, from the

Second Circuit 1995.    It is true, however, that the mere
presence of a disease or impairment or even establishing that

a person has been diagnosed or treated for a disease is not,

by itself, sufficient to establish a condition as severe.
            It's certainly clear that there is some support for

the argument that plaintiff suffers from a psychotic mental

disability.   The Administrative Law Judge rejected that at
page 15 of the Administrative Transcript.       The burden of

plaintiff is to establish even at step two severity of a
condition and the inability or the interference of the

ability to perform basic work functions.

            On May 12, 2016, plaintiff's treating psychiatrist,
Dr. Toraty, diagnosed plaintiff with schizophrenic spectrum

and other psychotic disorders, general.       It's at page 544 of

the Administrative Transcript.      He was also admitted to the
hospital with a psychosis diagnosis.       That's at page 376.

Although it was noted that it could be a side effect of
 Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 12 of 17
           Decision - 4/15/2020 - 3:19-cv-276                       9


Celexa or due to not taking Invega.      That's at 299.
            So there is some support for the diagnosis of

symptoms of OCD that are psychotic in nature.        It was noted,

however, and I agree, that an error at step two is
potentially harmless because the Judge did proceed to step

three of the sequential analysis and does appear to have

considered plaintiff's mental health symptoms in the ensuing.
            The next issue concerns the weighing of medical

opinions and the specific issue of work pace and attendance.
There are many opinions that speak to that in the record.

Non-examining consultant Dr. D. Brown noted on December 30,

2015 at pages 109 to 110 the claimant appeared to retain
sufficient ability to meet the basic demands of simple work

with low social contact.     In section I of the mental Residual

Functional Capacity assessment, at page 108, Dr. Brown notes
that plaintiff is moderately limited in the ability to

perform activities within a schedule, maintain regular
attendance, and be punctual within customary tolerances, and

also moderately limited in the ability to complete a normal

workday and workweek without interruptions from
psychologically based symptoms and to perform at a consistent

pace without an unreasonable number and length of rest

periods.    And then for an explanation it says, "see below."
            Consultative examiner Dr. Amanda Slowik examined

the plaintiff and issued a report on November 12, 2015.            In
 Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 13 of 17
         Decision - 4/15/2020 - 3:19-cv-276                        10


it she opined that the claimant's ability to maintain a
regular schedule and appropriately deal with stress is

moderately to markedly limited.      Page 342 of the

Administrative Transcript.
          Dr. Jagraj Rai, plaintiff's treating physician,

issued an opinion on December 21, 2017, opining that

plaintiff would be off task more than 15 but less than
20 percent of the day, that's at page 408, and absent more

than four times per month, that's at page 409 of the
Administrative Transcript.

          Dr. Marisa DeSimone, plaintiff's treating

endocrinologist, opined on December 20, 2017 that plaintiff
would be off task more than 33 percent of the time and absent

more than four times per month.      That's at page 358 and 359

of the Administrative Transcript.
          Dr. Surya Toraty, plaintiff's treating

psychiatrist, gave an opinion on January 4, 2018 that the
plaintiff would be off task 16 to 20 percent of the time and

absent three times or more per month.       That's at 534 and 535

of the Administrative Transcript.
          A therapist that plaintiff sees, a marriage and

family therapist, issued an opinion on January 10, 2018 that

it is probable that mental issues will create a significant
challenge to plaintiff's ability to obtain or maintain

consistent employment.    That's page 537 of the Administrative
 Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 14 of 17
         Decision - 4/15/2020 - 3:19-cv-276                          11


Transcript.
          These opinions are largely uncontradicted.         I don't

find necessarily that Dr. Brown's statements concerning

moderate limitation are directly contrary to the unanimous
opinions of three treating sources.      The record lends support

to the determinations.    The opinions of those three treating

sources were rejected by the Administrative Law Judge.             Those
are opinions that at least under the regulations that were in

place at the time of the Administrative Law Judge's decision
were entitled to controlling weight unless they are contrary

to other substantial evidence in the record, including the

opinions of other medical experts.
          I agree that if there are contrary opinions, under

Veino against Barnhart the Commissioner is entitled to weigh

those as he sees fit, provided that substantial evidence
supports the resulting determination.       If controlling weight

is not given, there are several factors specified in 20 CFR
Section 416.927 that must be considered, the so-called

Burgess factors; the length of the treatment relationship and

the frequency of examination, nature and extent of the
treatment relationship, evidence supporting the treating

provider's opinion, the degree of consistency between the

opinion and the record as a whole, whether the opinion is
given by a specialist, and other evidence that had not been

brought to the attention of the Administrative Law Judge.
 Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 15 of 17
         Decision - 4/15/2020 - 3:19-cv-276                        12


          In this case I find that the Administrative Law
Judge's decision is woefully inadequate in discussing the

Burgess factors.   There are three treating sources that have

longitudinal history with the plaintiff.       One is a
psychiatric expert, Dr. Toraty.      They are unanimous in

opining plaintiff is unable to maintain a regular schedule

and keep work pace as expected by an employer.        The
vocational expert at 95 to 97 testified that if the plaintiff

was off task 15 to 20 percent of the time, he could not
sustain full-time employment, and if he was absent four times

per month, similarly.    The limits were testified to as 10 to

15 percent off task and eight absences a year and one during
a probationary period, according to the vocational expert.

          In this case the evidence is overwhelming, in my

view, and only mildly perhaps contradicted by Dr. Brown, that
plaintiff could not meet those requirements.        I note that one

of the things that wasn't taken into account is the cyclical
nature of plaintiff's psychotic and OCD condition.          And, yes,

there are good days, but there are also bad days, and that

makes it difficult to say that treatment notes do not support
the treating source's opinions because there are positives

and also negatives.    I've been through the record very

carefully.
          The step five determination as reflected in the

Residual Functional Capacity does not accurately reflect
 Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 16 of 17
         Decision - 4/15/2020 - 3:19-cv-276                        13


plaintiff's ability to maintain a regular schedule and
maintain work pace.     I'm tempted to take Mr. Gorton up on his

statement with the directed finding of disability as the

plaintiff has requested, but I think this is a situation
where it requires a more thorough analysis of the opinions of

the treating sources and why their opinions were not

controlling and a determination of what if any weight they
should be given, particularly since the opinion of Dr. Brown

at best is lukewarm and doesn't flatly contradict.         I
understand the Commissioner's argument that implicit in

Dr. Brown's conclusion is a finding that plaintiff can

maintain pace and attendance, but there is enough very
compelling evidence to the contrary that I think this needs a

fresh look.

          So I'm going to grant judgment on the pleadings to
the plaintiff but without a directed finding of disability.

I'm, therefore, granting judgment on the pleadings to the
plaintiff without a directed finding of disability and for

further consideration of the Commissioner's determination and

remanding the matter without a directed finding of disability
for further proceedings consistent with this opinion.



                    *             *            *
 Case 3:19-cv-00276-DEP Document 22 Filed 04/21/20 Page 17 of 17




                   C E R T I F I C A T I O N




                I, EILEEN MCDONOUGH, RPR, CRR, Official Court

Reporter in and for the United States District Court,

Northern District of New York, DO HEREBY CERTIFY that the
foregoing is a true and correct transcript produced from a

digital recording.




                               ________________________________
                               EILEEN MCDONOUGH, RPR, CRR
                               Official U.S. Court Reporter
